Order entered May 12, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00696-CV

                        IN THE INTEREST OF I.L.S., A CHILD

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-09-7655

                                        ORDER
      We DENY appellant’s May 7, 2014 motion to recall and to correct the mandate.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE